EXHIBIT 10.4.4
Blue Nile, Inc.
Restricted Stock Unit Grant Notice
(2004 Equity Incentive Plan)
Blue Nile, Inc. (the “Company”), pursuant to Section 7(b) of the Company’s 2004
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award covering the number of restricted stock units (the “Restricted
Stock Units”) set forth below (the “Award”). This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”). This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.

         
          Participant:
       
          Date of Grant:
 
 
   
          Vesting Commencement Date:
 
 
   
          Number of Restricted Stock Units:
 
 
   
          Payment for Common Stock:
 
 
Participant’s services to the Company
 
    

Vesting Schedule: The Restricted Stock Units shall vest in two equal annual
installments commencing on the first anniversary of the Vesting Commencement
Date.
Delivery Schedule: Delivery of one share of Common Stock for each Restricted
Stock Unit which vests shall occur on the applicable vesting date, provided that
delivery may be delayed as provided in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement, the Plan and
the Plan prospectus. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the award of the
Restricted Stock Units and the underlying Common Stock and supersede all prior
oral and written agreements on that subject with the exception of (i) Stock
Awards previously granted and delivered to Participant under the Plan, and
(ii) the following agreements only:

                     
 
  Other Agreements:                              
 
                    Blue Nile, Inc.       Participant    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
          Date:        
 
 
 
         
 
   
Date:
                   
 
                   

Attachments: Award Agreement and 2004 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Blue Nile, Inc.
2004 Equity Incentive Plan
Restricted Stock Unit Award Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), Blue Nile, Inc. (the
“Company”) has awarded you a Restricted Stock Unit Award pursuant to Section
7(b) of the Company’s 2004 Equity Incentive Plan (the “Plan”) for the number of
Restricted Stock Units as indicated in the Grant Notice (collectively, the
“Award”). Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan. Subject to adjustment
and the terms and conditions as provided herein and in the Plan, each Restricted
Stock Unit shall represent the right to receive one (1) share of Common Stock.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. Number of Restricted Stock Units and Shares of Common Stock. The number
of Restricted Stock Units in your Award is set forth in the Grant Notice.
          (a) The number of Restricted Stock Units subject to your Award and the
number of shares of Common Stock deliverable with respect to such Restricted
Stock Units may be adjusted from time to time for Capitalization Adjustments as
described in Section 11(a) of the Plan. You shall receive no benefit or
adjustment to your Award with respect to any cash dividend or other distribution
that does not result in a Capitalization Adjustment pursuant to Section 11(a) of
the Plan; provided, however, that this sentence shall not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.
          (b) Any additional Restricted Stock Units, shares of Common Stock,
cash or other property that becomes subject to the Award pursuant to this
Section 1 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and Common Stock
covered by your Award.
          (c) Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Common Stock shall be
created pursuant to this Section 1. The Board shall, in its discretion,
determine an equivalent benefit for any fractional Restricted Stock Units or
fractional shares that might be created by the adjustments referred to in this
Section 1.
     2. Vesting. The Restricted Stock Units shall vest, if at all, as provided
in the Vesting Schedule set forth in your Grant Notice and the Plan, provided
that vesting shall cease upon the termination of your Continuous Service.
     3. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Agreement and the Plan, in the
event one or more Restricted Stock Units vests, the Company shall deliver to you
one (1) share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date. However, if a scheduled delivery date falls on a date
that is not a business day, such delivery date shall instead fall on the next
following business day.
          (b) Notwithstanding the foregoing, in the event that you are subject
to the Company’s policy permitting employees, contractors or consultants to sell
shares only during certain “window periods”, as in effect from time to time
(including the Policy on Stock Trading by Directors, Officers and Employees) or
you are otherwise prohibited from selling shares of the Company’s Common Stock
in the public market and any shares covered by your Award are scheduled to be
delivered on a day (the “Original Delivery Date”) that does not occur during an
open “window period” applicable to you, as determined by the Company in
accordance with such policy, or does not occur on a date when you are otherwise
permitted to sell shares of the Company’s Common Stock on the open market, and
the Company elects (i) not to satisfy its tax withholding obligations by
withholding shares from your distribution, or (ii) not to permit you to enter
into a “same day sale” commitment with a broker-dealer pursuant to Section 10 of
this Agreement (including but not limited to a commitment under a previously
established Company-approved 10b5-1 plan), then such shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first business day of the next occurring open “window period” applicable to
you pursuant to such policy (regardless of whether you are still providing
Continuous Services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open market,
but in no event later than the fifteenth (15th) day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs. In all cases, the delivery of shares under this Award
is intended to comply with U.S. Treasury

 



--------------------------------------------------------------------------------



 



Regulation Section 1.409A-1(b)(4) and shall be construed and administered in
such a manner. The form of such delivery (e.g., a stock certificate or
electronic entry evidencing such shares) shall be determined by the Company.
     4. Payment by You. This Award was granted in consideration of your services
for the Company. Subject to Section 10 below, except as otherwise provided in
the Grant Notice, you will not be required to make any payment to the Company
(other than your past and future services for the Company) with respect to your
receipt of the Award, vesting of the Restricted Stock Units, or the delivery of
the shares of Common Stock underlying the Restricted Stock Units.
     5. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     6. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     7. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your Restricted Stock Units as security
for a loan, nor may you transfer, pledge, sell or otherwise dispose of such
shares. This restriction on transfer will lapse upon delivery to you of shares
in respect of your vested Restricted Stock Units. Your Award is not
transferable, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement. You shall not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 3 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company with respect to the Common Stock so
issued. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the “Withholding Taxes”). For clarity, the Company or an Affiliate, or
their respective agents, may, in their sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; (iii) permitting you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered under the Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates,
including a commitment pursuant to a previously established Company-approved
10b5-1 plan, or (iv) withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date shares of Common Stock are
issued to pursuant to Section 3) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock so withheld
shall not exceed the

 



--------------------------------------------------------------------------------



 



amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     11. Dividend Equivalents. In accordance with Section 7(b)(v) of the plan,
the Restricted Stock Units subject to this Award shall be credited with any
dividends declared and paid by the Company on its Common Stock. Such dividend
equivalents shall be converted into additional Restricted Stock Units by
dividing (1) the aggregate amount or value of the dividends paid with respect to
that number of shares of Common Stock equal to the number of Restricted Stock
Units then credited by (2) the Fair Market Value per share of Common Stock on
the payment date for such dividend. The additional Restricted Stock Units
credited by reason of such dividend equivalents will be subject to all the terms
and conditions, including vesting, of this Award.
     12. Notices. Any notices provided for in your Award or the Plan shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

         
 
  Company:   Blue Nile, Inc.
 
      Attn: General Counsel
 
      705 Fifth Avenue South
 
      Seattle, WA 98104
 
       
 
  Participant:   Your address as on file with the Company at the time notice is
given

     13. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     14. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
     15. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 



--------------------------------------------------------------------------------



 



          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     16. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
     17. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     18. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     19. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
Policy on Stock Trading by Directors, Officers and Employees.
* * * * *
This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 